Citation Nr: 1751572	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  12-30 696A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent prior to July 1, 2013 for a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G.C., Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from July 1955 to July 1959 and in the Air Force from November 1959 to August 1960.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2015, the Veteran offered testimony during a Travel Board hearing before the undersigned.  A transcript of this hearing is of record.

In a December 2016 decision, the Board, in pertinent part, denied the Veteran's claim of entitlement to a disability rating higher than 20 percent for a low back disability prior to July 2013.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans' Claims (Court).  Pursuant to a Joint Motion for Partial Remand (JMR) agreed upon and approved by the Court in August, 2017, the Court partially vacated and remanded the Board's decision. Therefore, this matter is now again before the Board.  [The Veteran waived his appeal of the issue of entitlement to an evaluation in excess of 40 percent as of July 2013 for a service-connected low back disability, and thus, the only remaining issue on appeal is that noted above.]  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

In the report of an October 2016 VA examination, the examiner opined that it would be mere speculation to state the severity of the Veteran's low back condition prior to the examination (retrospective opinion) because others conducted testing in earlier examinations, and to test restricted motion and pain during flare-ups since the Veteran did not have flare-ups at the time of testing.  The parties essentially determined that the opinion did not meet the requirements of Jones v. Shinseki, 23 Vet. App. 382, 390 (2010), i.e., why it was not possible provide a retrospective opinion.  Reference was made to the recorded history from past examinations prior to July 2013, the examiner's ability to interview the Veteran about the effects the Veteran's past flare-ups had on his functional abilities prior to July 2013, and the examiner's expertise, to form an opinion about the likely degree of functional loss the Veteran would experience during flare-ups. See June 2016 Appellant Brief, Section II.   

As a result of these inadequacies, the Board finds that a new VA examination is necessary to address the severity of the Veteran's service-connected spinal disability.  It is necessary for the examiner to either provide an opinion supported by adequate rationale as to the severity and degree of functional loss of the Veteran's reported flare-ups prior to July 2013, or in the alternative, to explain why he or she is unable to use recorded medical history, an interview with the Veteran, and his or her expertise to form an opinion about the likely degree of functional loss during said flare-ups. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Arrange for the Veteran to undergo VA orthopedic examination to assess the severity his lumbar spine disability prior to July 1, 2013. The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions. All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The VA examiner must provide a retrospective medical opinion addressing the ranges of motion and additional functional impairment of the lumbar spine for the period prior to July 2013.  To the extent possible, the examiner should include ranges of motion of the lumbar spine in active motion, passive motion, weight-bearing, and nonweight-bearing, with notations as to the degree of motion at which the Veteran experiences pain. The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner. The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

The examiner must express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the lumbar spine. The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. 

The examiner should provide a rationale for any opinion expressed and reconcile that opinion with all pertinent evidence of record, including all relevant VA medical records and any lay evidence suggesting that Veteran's service-connected lumbar spine problems are worse than shown on some prior examinations.

If the examiner is unable to provide an opinion as to the severity and degree of functional loss of the Veteran's reported flare-ups prior to July 2013, the examiner must explain why he or she is unable to use recorded medical history, the Veteran's hearing transcript and statements of record, an interview with the Veteran, and his or her expertise to form an opinion about the likely degree of functional loss during said flare-ups. 

2. After the above development, the issue on appeal should be readjudicated. If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond.

3. In readjudicating the issue on appeal, the RO must address whether a separate rating under 38 C.F.R. § 4.71a, diagnostic code 5243 is appropriate, and in doing so, must consider the Veteran's lay statements regarding his reported incapacitating episodes due to intravertebral disc syndrome as recorded in the July 2011 and July 2013 VA examinations of record.




The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




